Exhibit 10.2


COMSCORE, INC.
Performance Restricted Stock Units Award Agreement
This PERFORMANCE RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is
made as of May 22, 2019 (the “Date of Grant”), by and between comScore, Inc., a
Delaware corporation (the “Company”), and Chris Wilson (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.Grant of PRSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of the
Date of Grant 225,000 performance-based Restricted Stock Units (“PRSUs”), which
shall constitute an award of Performance Shares under the Plan. Subject to the
degree of attainment of the performance goals established for these PRSUs as set
forth in Sections 5(a) and 5(b), the Grantee may earn up to a maximum of 100% of
the PRSUs. Each earned PRSU shall then represent the right of the Grantee to
receive one share of Common Stock subject to and upon the terms and conditions
of this Agreement.
3.Payment of PRSUs. The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PRSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 5 of this Agreement.
4.Restrictions on Transfer of PRSUs. Subject to Section 15 of the Plan, neither
the PRSUs evidenced hereby nor any interest therein or in the shares of Common
Stock underlying such PRSUs shall be transferable prior to payment to the
Grantee pursuant to Section 6 hereof other than by will or pursuant to the laws
of descent and distribution.
5.Earning and Vesting of PRSUs.
(a)    Performance Periods. Subject to the terms and conditions of this
Agreement, a number of PRSUs determined in accordance with Section 5(b) shall
Vest on each of the first ten anniversaries of March 1, 2019 and on May 22, 2029
(each such anniversary date and May 22, 2029, a “Vesting Date” and each 12-month
period ending on each Vesting Date, a “Performance Period”; provided, however,
that the first Performance Period shall begin on the Date of Grant and end on
March 1, 2020, and the last Performance Period shall begin on March 2, 2029 and
end on May 22, 2029) to the extent that the Stock-Price Hurdle (as defined
below) is achieved during such Performance Period, subject to the Grantee’s
continuous service with the Company or a Subsidiary through the applicable
Vesting Date. For purposes of this Agreement, “continuous service” (or
substantially similar terms) means the absence of any interruption or
termination of the Grantee’s service as an Employee, Director or consultant to
the Company or a Subsidiary. Continuous service shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company and its Subsidiaries. Further, continuous service shall not be
considered interrupted or


1

--------------------------------------------------------------------------------

Exhibit 10.2


terminated in the case of the Grantee’s cessation of service as an Employee,
Director or consultant to the Company or a Subsidiary (each, a “Participant
Class”), so long as the Grantee continues serving in another Participant Class.
(b)    Performance Goals. A number of PRSUs will be earned based on achievement
of the Stock-Price Hurdle during each applicable Performance Period as follows:
Stock-Price Hurdle
Number of PRSUs Earned
For each $1 above $20.00, up to and including $30.00
6,750
For each $1 above $30.00, up to and including $40.00
2,850
For each $1 above $40.00, up to and including $50.00
5,400
For each $1 above $50.00, up to and including $60.00
7,500
Total Eligible PRSUs
225,000

Following each Vesting Date, the Committee shall determine whether and to what
extent the Stock-Price Hurdle goals have been satisfied as of such time for the
applicable Performance Period and shall determine the number of PRSUs that shall
become Vested under this Agreement. As used herein, “Stock-Price Hurdle” means
the highest Market Value per Share that is maintained during any period of 65
consecutive trading days that fall within the applicable Performance Period. For
purposes of this Agreement, any Stock-Price Hurdle that is achieved during a
period of 65 consecutive trading days that commences in one Performance Period
and ends in another Performance Period will be deemed to have been achieved in
the later Performance Period. Further, following achievement of any Stock-Price
Hurdle during one Performance Period, the number of PRSUs earned with respect to
such Stock-Price Hurdle cannot subsequently be earned upon achievement of the
same Stock-Price Hurdle during any subsequent Performance Period.
(c)    Change in Control. Notwithstanding Sections 5(a) or 5(b), if at any time
before the PRSUs have become fully Vested or forfeited, a Change in Control
occurs, then on the date of such Change in Control, the PRSUs shall become
Vested (to the extent they have not already become Vested) by applying the per
share price paid in connection with the Change in Control as the “Stock-Price
Hurdle” for purposes of determining attainment of the performance goals
described in Section 5(b). Any PRSUs that do not become Vested as of such time
shall be immediately forfeited.
(d)    Certain Terminations of Employment. Notwithstanding Section 5(a), upon
the termination of the Grantee’s service with the Company at any time before the
PRSUs have become fully Vested or forfeited (i) by the Company without Cause (as
defined in the Grantee’s Change of Control and Severance Agreement with the
Company (the “COC/Severance Agreement”)), (ii) by the Grantee, or (iii) as a
result of the Grantee’s death or Disability (as defined in the COC/Severance
Agreement), the PRSUs shall become Vested (to the extent they have not already
become Vested) based on achievement, if any, of the Stock-Price Hurdle during
the period beginning on the most recent Vesting Date preceding the date of such
termination and ending on the date of such termination. Any PRSUs that do not
become Vested as of such time shall be immediately forfeited.


2

--------------------------------------------------------------------------------

Exhibit 10.2


(e)    Forfeiture. Any PRSUs that have not Vested or become forfeited pursuant
to Section 5 as of the end of the tenth anniversary of the Date of Grant will be
forfeited automatically and without further notice after the end of such tenth
anniversary (or earlier, with respect to all PRSUs covered under this Agreement
that have not previously become Vested, if, and on such date that, the Grantee
ceases to be in continuous service with the Company or a Subsidiary prior to the
tenth anniversary of the Date of Grant for any reason).
6.Form and Time of Payment of PRSUs.
(a)    Payment for the PRSUs, after and to the extent they have Vested, shall be
made in the form of shares of Common Stock. Payment of Vested PRSUs that Vest on
or prior to March 1, 2029 shall be made (i) on the first March 10 following the
Vesting Date if the PRSUs vest in accordance with Section 5(a), (ii) as soon as
practicable following the date that such PRSUs Vest if the PRSUs Vest in
accordance with Section 5(c), but no later than March 15 of the calendar year
following the calendar year in which the Change in Control occurs, and (iii) on
the first March 10 following the end of the then-applicable Performance Period
if the PRSUs vest in accordance with Section 5(d). Payment of Vested PRSUs that
Vest during the Performance Period ending on May 22, 2029 shall be made on June
1, 2029. If the date of settlement referenced in this Section 6(a) is not a
trading day, then such settlement date shall be deemed to mean the first trading
date after such date. For the avoidance of doubt, the PRSUs shall in all events
be paid no later than required to satisfy the short-term deferral exemption
under Section 409A of the Code.
(b)    The Company’s obligations to the Grantee with respect to the PRSUs will
be satisfied in full upon the issuance or transfer of Common Stock corresponding
to any such earned PRSUs.
7.Dividend Equivalents; Voting and Other Rights.
(a)    The Grantee shall have no rights of ownership in the Common Stock
underlying the PRSUs and no right to vote the Common Stock underlying the PRSUs
until the date on which the Common Stock underlying the PRSUs is issued or
transferred to the Grantee pursuant to Section 6 above.
(b)    From and after the Date of Grant and until the earlier of (i) the time
when the PRSUs Vest and are paid in accordance with Section 6 hereof or (ii) the
time when the Grantee’s right to receive Common Stock in payment of the PRSUs is
forfeited in accordance with Section 5 hereof, on the date that the Company pays
a cash dividend (if any) to holders of Common Stock generally, the Grantee shall
be credited with cash per PRSU equal to the amount of such dividend. Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including Vesting, payment and
forfeitability) as apply to the PRSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
PRSUs to which they relate are settled.
(c)    The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver Common Stock in
the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of


3

--------------------------------------------------------------------------------

Exhibit 10.2


the Company will be held or set aside as security for the obligations of the
Company under this Agreement.
8.Adjustments. The PRSUs and the number of shares of Common Stock issuable for
each PRSU and the other terms and conditions of the grant evidenced by this
Agreement are subject to mandatory adjustment, including as provided in Section
11 of the Plan.
9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 9 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld without creating adverse accounting treatment for the
Company with respect to the award of PRSUs covered by this Agreement, as
determined by the Committee.
10.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
11.Compliance with or Exemption from Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
12.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
13.No Right to Future Awards or Employment. The grant of the PRSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the PRSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any


4

--------------------------------------------------------------------------------

Exhibit 10.2


severance pay or similar allowance, except as otherwise required by law. Nothing
contained in this Agreement shall confer upon the Grantee any right to be
employed or remain employed by the Company or any of its Subsidiaries, nor limit
or affect in any manner the right of the Company or any of its Subsidiaries to
terminate the employment or adjust the compensation of the Grantee.
14.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
15.Entire Agreement; Amendments. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the grant of the PRSUs; provided, however, that the
terms of this Agreement shall not modify the application of the COC/Severance
Agreement to the Grantee’s other awards under the Plan. Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements (excluding the COC/Severance Agreement) among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Any amendment to the Plan shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto, and the Committee has the right to amend, alter, suspend, discontinue or
cancel the PRSUs, prospectively or retroactively; provided, however, that (a) no
amendment shall adversely affect the rights of the Grantee under this Agreement
without the Grantee’s written consent, and (b) the Grantee’s consent shall not
be required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code or Section 10D of the Exchange Act.
16.Severability and Waiver. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable. Waiver by any party of any breach of this
Agreement or failure to exercise any right hereunder shall not be deemed to be a
waiver of any other breach or right. The failure of any party to take action by
reason of such breach or to exercise any such right shall not deprive the party
of the right to take action at any time while or after such breach or condition
giving rise to such right continues.
17.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement, and the resolution of any such
questions by the Committee shall be final and binding on the Grantee and the
Company.
18.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PRSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate


5

--------------------------------------------------------------------------------

Exhibit 10.2


in the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or another third party designated by the Company.
19.Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
20.Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Delivery of an executed counterpart of the Agreement by
facsimile or in electronic format shall be effective as delivery of a manually
executed counterpart of the Agreement.
22.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
23.Company Recoupment of Awards. Notwithstanding anything in this Agreement to
the contrary, the Grantee acknowledges and agrees that this Agreement and the
award described herein are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded).
IN ORDER TO RECEIVE THE BENEFITS OF THIS AGREEMENT, AND FOR THE AWARD TO BE
EFFECTIVE, GRANTEE MUST ACCEPT THE AWARD IN THE COMPANY’S ONLINE EQUITY
ADMINISTRATION SYSTEM. IF GRANTEE FAILS TO SATISFY THE ACCEPTANCE REQUIREMENT
WITHIN 90 DAYS AFTER THE DATE OF GRANT, THEN (1) THIS AGREEMENT WILL BE OF NO
FORCE OR EFFECT AND THE AWARD GRANTED HEREIN WILL BE AUTOMATICALLY FORFEITED TO
THE COMPANY WITHOUT CONSIDERATION, AND (2) NEITHER GRANTEE NOR THE COMPANY WILL
HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.
[SIGNATURES ON FOLLOWING PAGE]




6

--------------------------------------------------------------------------------


Exhibit 10.2


COMSCORE, INC.
By:                         
Name: Sara Dunn
Title: Senior Vice President, Human Resources
Grantee Acknowledgment and Acceptance
By:                         
Name: Chris Wilson


SIGNATURE PAGE TO
PERFORMANCE RESTRICTED STOCK UNITS AWARD AGREEMENT